Citation Nr: 1014665	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-31 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1944 to October 1946.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2005 rating decision of the Phoenix, Arizona Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2007, a 
hearing was held before a Decision Review Officer (DRO) at 
the RO.  A transcript of the hearing is associated with the 
Veteran's claims file.  In September 2008 and in July 2009, 
the case was remanded for additional development.  In January 
2010, the Veteran submitted additional argument to the Board.  
See 38 C.F.R. § 20.1304(c).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

It is reasonably shown that the Veteran's dermatitis had its 
onset in service.


CONCLUSION OF LAW

Service connection for dermatitis is warranted.  38 U.S.C.A. 
§§ 1110, 1157 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  However, inasmuch as this 
decision grants the benefit sought, there is no reason to 
belabor the impact of the VCAA on this matter.  Accordingly, 
the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A pre-existing injury or disease is considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the "correct standard for 
rebutting the presumption of soundness under section 1111 
requires the government to show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service."  The Federal Circuit noted that 
lack of aggravation could be shown by establishing there was 
no increase in disability or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-1097 
(Fed. Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran's service treatment records (STRs) are silent for 
complaints, findings, treatment, or diagnosis relating to the 
skin.  On September 1944 service entrance physical 
examination and June 1946 service separation physical 
examination, clinical evaluations of his skin were normal.  

January 2005 to September 2006 VA outpatient treatment 
records show that the Veteran began complaining of skin 
lesions and eruptions on his scalp in January 2005.  He 
requested a referral to a dermatologist, stating that he had 
had problems with "cradle cap" since he was "just a baby."  
On July 2005 VA consult, scabbed lesions on the Veteran's 
scalp were noted.  He also had some folliculitis on his right 
abdomen.  Clindamycin, a topical solution, was prescribed to 
treat the skin conditions both on his scalp and abdomen.  In 
June 2006, the Veteran was seen again by the dermatology 
clinic for treatment of scalp lesions.  He expressed concern 
about moles on his chest/neck and a lesion on his right 
cheek.  A physical examination revealed scabs and scars from 
prior lesions on the scalp, a shiny papule with 
telangiectasias on the right cheek, and fleshy papules on the 
left chest and right posterior neck.  A right cheek shave 
biopsy was performed and basal cell carcinoma was diagnosed.  
The Veteran underwent excision of basal cell carcinoma of 
right preauricular area in August 2006.

On January 2009 VA examination, the Veteran reported that 
when he entered service, he had sores, bumps, pimples, and 
scabs on his face, head, and stomach, and that he had them 
throughout service.  He indicated that his skin condition was 
intermittent and, as such, did not seek treatment for them in 
service.  He also stated that his skin conditions have never 
resolved.  Dermatitis/folliculitis was diagnosed, and the 
examiner opined, "[Veteran] most likely has a long [history] 
of chronic folliculitis.  It is at least as likely as not 
that [his] dermatitis/folliculitis started while he was in 
the service and he has had it off and on through his life.  
While in the military, with everything going on around him he 
did not complain about it because he was still able to 
perform his duties."  

In the Board's July 2009 remand, it was noted that there were 
irreconcilable conflicting statements in the January 2009 VA 
examination report.  Specifically, the examiner failed to 
provide an explanation of the rationale for concluding that 
the Veteran's skin problems "started while he was in the 
service" when the history provided by the Veteran himself 
suggested that he had skin problems prior to service.  
Accordingly, the matter was remanded for clarification and 
another VA examination/opinion.  

On December 2009 VA examination, the Veteran reported that he 
did not have any problems with his skin prior to service.  
After he entered service, he began to get sores, bumps, 
pimples, and scabs on his face, head, and stomach.  He 
indicated that although he had intermittent skin problems the 
entire time he was in service, he did not seek treatment 
because it was during war time when there was a lot going on 
and his skin condition did not affect his ability to perform 
his duties.  The Veteran reported further that his skin has 
continued to "break out" intermittently throughout his 
adult life and that he has tried to treat it with many over-
the-counter medications to no avail.  He reported that the 
spots/pimples now occur mostly on the back of his head, the 
forehead, the arms, and occasionally on his abdomen.  He has 
used Clindamycin topical solution in the past with no 
improvement, and is currently using Triamcinolone lotion 
which helps with the itching.  Folliculitis was diagnosed; 
the examiner opined that it was at least as likely as not 
that the Veteran's dermatitis/folliculitis started in 
service.  This opinion was based on the Veteran's report of a 
long history of chronic folliculitis that started in service, 
and his report that he did not seek treatment in service 
because he was still able to perform his duties.

In a January 2010 letter, the Veteran alleged that his 
current skin disability resulted from exposure to asbestos 
while serving on a ship.  He also reported (for the first 
time) that in 1981 he was treated at the Rochester General 
Hospital for removal of a 3-inch scar on his right temple.  
[Notably, he is not prejudiced by the Board not remanding for 
records of such treatment as this decision grants the benefit 
sought.]

Dermatitis/folliculitis was not noted when the Veteran was 
examined for service entrance.  Consequently, he is entitled 
to the legal presumptions afforded by 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304.  While there have been conflicting 
statements from the Veteran as to whether he had any skin 
problems prior to service, his statements alone do not 
clearly and unmistakably establish that he had 
dermatitis/folliculitis prior to service.

The record shows a current diagnosis of 
dermatitis/folliculitis.  The December 2009 VA examiner has 
opined that these conditions "at least as likely as not" 
began in service.  This opinion was based, in large part, on 
the Veteran's statements that he started having skin problems 
in service but did not seek treatment at that time because 
his skin problems did not interfere with his duties.  The 
Veteran has reported that he has had skin problems ever since 
service.  His statements describing his symptoms and 
conditions are competent evidence to the extent that he can 
describe what he experienced.  See 38 C.F.R. § 3.159(a)(2); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991) (lay witnesses 
can testify as to visible symptoms or manifestations of a 
disease or disability); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board finds no reason to question the 
credibility of the Veteran's accounts to the examiner.  
Consequently, the Board finds that the December 2009 VA 
examiner's opinion is probative in this matter, as its 
reliance on the Veteran's lay testimony to form the basis for 
his medical opinion is distinguishable from LeShore v. Brown, 
8 Vet. App. 405 (1995)(holding that a medical opinion based 
solely upon an unsubstantiated history as related by a 
veteran is not probative medical evidence).  

As the opinion of the examiner on December 2009 VA 
examination supports the Veteran's claim (and there is no 
opinion to the contrary), the Board finds it persuasive.  
Accordingly, the Board concludes that service connection for 
dermatitis is warranted. 


ORDER

Service connection for dermatitis is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


